      Case 4:18-cv-04846 Document 1 Filed in TXSD on 12/28/18 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DESTINY MIRELES, individually and on            §
behalf of all others similarly situated         §
                                                §
       Plaintiffs,                              §
                                                §       CIVIL ACTION NO. 4:18-cv-4846
V.                                              §
                                                §         FLSA COLLECTIVE ACTION
HOOTERS OF AMERICA, LLC and TW                  §
RESTAURANT HOLDER LLC D/B/A                     §           JURY TRIAL DEMANDED
HOOTERS                                         §
                                                §
       Defendants.

                           COLLECTIVE ACTION COMPLAINT

       1.      Plaintiff Destiny Mireles brings this suit under the Fair Labor Standards Act

(“FLSA”) to recover minimum and overtime wages from Hooters of America, LLC and Restaurant

Holder LLC d/b/a Hooters (“Defendants”). See 29 U.S.C. §§ 206(a), 207(a). and 216(b). Plaintiff

brings claims on behalf of herself and a collective of Defendants’ current and former waitresses

and bartenders.

                                JURISDICTION AND VENUE

       2.      The Court has jurisdiction because the claims arise under the FLSA.

       3.      Venue is proper in the United States District Court for the Southern District of

Texas – Houston Division because Defendants reside within this District and Division. See 28

U.S.C. § 1391(b)(1).

                                           PARTIES

       4.      Plaintiff is an individual residing in Baytown, Texas.

       5.      Defendants are foreign limited liability companies.

       6.      Defendants may be served through their registered agent for service, CT

Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136
       Case 4:18-cv-04846 Document 1 Filed in TXSD on 12/28/18 Page 2 of 8



                                         FLSA COVERAGE

        7.      Throughout the three-year period immediately preceding the filing of this lawsuit

and continuing thereafter (“the Claims Period”), Defendants employed two or more employees

and had annual revenue of at least $500,000.

        8.      Throughout the Claims Period, Defendants were single and joint enterprises

engaged in commerce or in the production of goods for commerce.

        9.      Throughout the Claims Period, Defendants had employees engaged in commerce

or in the production of goods for commerce, and Defendants had employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce.

        10.     During the relevant timeframe, Defendants were individual and joint employers of

Plaintiff and all similarly-situated waitresses and bartenders (“the Hooters Girls”1), and the

Hooters Girls were engaged in interstate commerce or in the production of goods for commerce.

        11.     During the relevant timeframe, the Hooters Girls were Defendants’ employees, and

Defendants individually and jointly employed the Hooters Girls.

                                    FACTUAL ALLEGATIONS

        12.     Plaintiff worked for Defendants as a Hooters Girl from June 24, 2018 until

December 4, 2018 at its restaurant located in Baytown, Texas. The Hooters Girls worked for

Defendants during the Claims Period at Hooters restaurants throughout the country. Although the

Hooters Girls worked at different restaurants, they were all subjected to the same general policies

and practices in violation of the FLSA.

        13.     According to job postings from Defendants, a Hooters Girl is an “exclusive

position, reserved only for those who are entertaining, goal oriented, glamorous, and charismatic.”



1
  Defendants use the term, “Hooters Girls,” in reference to their waitresses and bartenders. Defendants use
this term in their job descriptions, advertisements, and internal employment policies and guidelines.

                                                    2
      Case 4:18-cv-04846 Document 1 Filed in TXSD on 12/28/18 Page 3 of 8



Defendants explain that the ideal “Hooters Girl is approachable, upbeat, and attentive to the needs

of the guests as she socially engages with and entertains each individual guest at the front door and

on the floor.” Among other job-requirements, Defendants require its Hooters Girls to have

“glamorous hair, camera ready make-up, and [a] a fit body.”

       14.      While Defendants expect a lot from their Hooters Girls, Defendants maintain

several illegal policies and practices that deprive the Hooters Girls of minimum and overtime

wages under the FLSA.

       15.      Thus, despite the fact that the Hooters Girls regularly worked non-overtime and

overtime hours for Defendants, Defendants did not properly compensate the Hooters Girls for such

hours, as explained below.

                                      Improper Tip Credit

       16.      The FLSA sets the federal minimum wage at $7.25 an hour.

       17.      The FLSA contains an exception that permits employers to pay less than the general

minimum age—$2.13 an hour—to a “tipped employee,” as long as the employee’s actual tips are

sufficient to make up the difference between the $2.13 minimum wage and $7.25 minimum wage.

See 29 U.S.C §203(m).2 This employer discount is commonly referred to as a “tip credit.”

       18.      An employer may not use the tip credit exception if the employee is actually paid

less than $2.13 an hour. Under such circumstances, the employer owes the employee the general

minimum wage of $7.25 an hour.

       19.      To claim the tip credit against an employee, the employer must also prove that it

provided that employee with notice of the following facts:

             a. The amount of cash wage the employer is paying a tipped employee, which must



2
  A “tipped employee” is “any employee engaged in an occupation in which he customarily receives more
than $30 a month in tips.” See 29 U.S.C. § 203(t).

                                                 3
      Case 4:18-cv-04846 Document 1 Filed in TXSD on 12/28/18 Page 4 of 8



                be at least $2.13 an hour;

             b. The additional amount claimed by the employer as a tip credit, which cannot exceed

                $5.12 (the difference between the minimum required cash wage of $2.13 and the

                current minimum wage of $7.25);

             c. That the tip credit of $5.12 cannot exceed the amount of tips actually received by

                the tipped employee;

             d. That all tips received by the tipped employee are to be retained by the employee

                except for a valid tip pooling arrangement limited to employees who customarily

                and regularly receive tips; and

             e. That the tip credit not apply to any tipped employee unless the employee has been

                informed of these tip credit provisions.

       20.      In addition to providing this notice, the employer must abide by the tip-credit

requirements and prove that all of the requirements have been satisfied. For example, the employer

must prove that it allowed the employee to retain all tips, with the limited exception of a valid tip-

pooling arrangement in which only customarily tipped employees share in a portion of the

collected tips. As another example, the employer must prove that it paid the employee at least

$2.13 per hour and that the employee’s actual tips exceeded $5.12 per hour.

       21.      In this case, Defendants failed to pay the Hooters Girls the federal minimum wage

of at least $7.25 an hour, and Defendants cannot rely on the tip-credit exception because they failed

to provide proper tip-credit notice and they failed to abide by the tip-credit requirements.

       22.      Accordingly, Defendants violated the FLSA’s minimum-wage and overtime-pay

requirements by failing to compensate the Hooters Girls at least $7.25 per non-overtime hour and

at least $10.88 per overtime hour in accordance with the FLSA.




                                                  4
      Case 4:18-cv-04846 Document 1 Filed in TXSD on 12/28/18 Page 5 of 8



                         Duties Unrelated to Waitress Tip-Production

        23.    The Hooters Girls regularly performed tasks that are not “related” to waitress tip-

production. Such job duties include but are not limited to attending pre-shift Jump Start meetings,

spending substantial time conversing with customers about topics unrelated to Defendants’ food

and beverage offerings or local attractions, and spending substantial time waiting for managers to

reconcile their sales receipts and tips towards the end of each shift.

        24.    These tasks are not listed as Waitress Tasks on the O*Net Online database. Thus,

according to the United States Department of Labor, Defendants cannot claim a tip-credit for the

time spent performing these tasks.

        25.    Accordingly, Defendants violated the FLSA’s minimum-wage and overtime-pay

requirements by failing to compensate the Hooters Girls for time spent performing such job duties

at a rate of least $7.25 per non-overtime hour and at least $10.88 per overtime hour in accordance

with the FLSA.

                                       Off-The-Clock Work

        26.    Defendants regularly required the Hooters Girls to arrive at work at or before their

scheduled shift times, but Defendants frequently prohibited them from clocking into the

timekeeping system until several minutes later, sometimes as long as an hour or more later.

        27.    Similarly, at the end of their shifts, the Hooters Girls were often forced to wait,

while off the clock, for extended periods of time before they were permitted to leave the restaurant.

        28.    These off-the-clock periods constitute compensable work time under the FLSA.

        29.    Defendants knew or should have known about these off-the-clock periods.

        30.    Defendants violated the FLSA’s minimum-wage and overtime-pay requirements

by failing to compensate the Hooters Girls for these off-the-clock periods in accordance with the

FLSA.



                                                  5
      Case 4:18-cv-04846 Document 1 Filed in TXSD on 12/28/18 Page 6 of 8



                                 COLLECTIVE DEFINITION

       31.     Given the fact that Defendants’ violations stem from common practices and affect

several hundred employees in the same or similar manner, Plaintiff seeks conditional certification

and permission to send court-approved notice to the following individuals:

               All Hooters Girls who were paid less than $7.25 per non-overtime hour and less
               than $10.88 per overtime hour during one or more weeks at any point from January
               1, 2016 to the present.

       32.     Plaintiff reserves the right to expand or narrow this proposed collective definition.

                                           DAMAGES

       33.     Defendants owe the Hooters Girls a minimum wage of at least $7.25 for each non-

overtime hour worked during the Claims Period and an overtime wage of at least $10.88 for each

overtime hour worked during the Claims Period.

       34.     Defendants owe the Hooters Girls liquidated damages in the same amount as the

minimum wages and overtime wages they owe them.

       35.     Defendants are also responsible for paying attorneys’ fees and costs associated with

prosecuting this lawsuit.

       36.     Defendants are jointly and severally liable for the unpaid minimum wages,

overtime wages, liquidated damages, attorneys’ fees, costs, and interest.

                                   WILLFUL VIOLATION

       37.     Defendants willfully violated the FLSA.        Defendants either knew they were

violating the FLSA’s minimum wage and overtime provisions or Defendants recklessly

disregarded their obligations to comply with the FLSA’ minimum wage and overtime provisions.




                                                 6
      Case 4:18-cv-04846 Document 1 Filed in TXSD on 12/28/18 Page 7 of 8



                                   JURY TRIAL DEMANDED

       38.      Plaintiff demands a jury trial on all liability and damages issues on behalf of herself

and all subsequent plaintiffs in this lawsuit.

                                      PRAYER FOR RELIEF

       Plaintiff Destiny Mireles demands a judgment for herself and all similarly-situated

individuals against Defendants Hooters of America, LLC and Restaurant Holder LLC d/b/a

Hooters, jointly and severally, for the following:

             a. Unpaid minimum wages;

             b. Unpaid overtime wages;

             c. Liquidated damages in the same amount as the unpaid minimum and overtime

                wages;

             d. Prejudgment interest in the event liquidated damages are not awarded;

             e. Attorneys’ fees and costs incurred in prosecuting this lawsuit;

             f. Post-judgment interest on all amounts awarded at the highest rate allowable by law;

                and

             g. All other relief the Court finds proper, whether at law or in equity.




                                                  7
Case 4:18-cv-04846 Document 1 Filed in TXSD on 12/28/18 Page 8 of 8



                                      Respectfully submitted,

                                      THE CLIFFORD LAW FIRM, PLLC


                                By:   s/ Dennis A. Clifford
                                      Dennis A. Clifford
                                      Tex. Bar No. 24050431
                                      S.D. Tex. No. 611330
                                      712 Main Street, Suite 900
                                      Houston, TX 77002
                                      713-999-1833 – Telephone
                                      866-232-0999 – Facsimile
                                      dennis@cliffordemploymentlaw.com

                                      ATTORNEY-IN-CHARGE        FOR   ALL NAMED   AND
                                      OPT-IN PLAINTIFFS




                                 8
